PER CURIAM.
The appellant, Leon Denson, challenges his judgments and sentences for two counts of aggravated assault with a firearm and one count of armed robbery. After a jury found the appellant guilty, the trial court sentenced him to two consecutive sentences of ten years in prison with two three year minimum mandatory terms for the aggravated assault convictions. The trial court also imposed a consecutive sentence of life in prison with a fifteen year minimum mandatory term for the armed robbery conviction. The appellant filed a timely notice of appeal. We affirm the convictions and the consecutive life and two ten year sentences but we reverse the consecutive minimum mandatory terms and remand to the trial court with directions to correct the sentencing errors.
The appellant contended that the imposition of the consecutive minimum mandatory sentences was erroneous in light of McGouirk v. State, 493 So.2d 1016 (Fla.1986). We agree. Minimum mandatory sentences must be imposed concurrently rather than consecutively when the convictions do not arise from separate incidents occurring at separate times and places. McGouirk. See also Staten v. State, 600 So.2d 1269 (Fla. 2d DCA 1992).
In the instant case, the aggravated assault and armed robbery charges were part of a single criminal episode and, therefore, the imposition of consecutive minimum mandatory sentences was improper. We, accordingly, reverse and remand with directions to correct the sentences so that the three minimum mandatory sentences will be served concurrently.
Affirmed in part, reversed in part, and remanded with directions.
SCHOONOVER, A.C.J., and ALTENBERND and BLUE, JJ., concur.